Title: To Thomas Jefferson from Martha Jefferson Randolph, 15 January 1795
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Varina Jan. 15 1795

We intended writing to my Dearest Father from Richmond but that care devolving upon me on account of Mr. Randolph’s business it was as is often the case with me put off till the hurry of packing obliged me to neglect it entirely. Col. Blackden and W. C. Nicholas had both left Richmond before we arrived there the letter for the former was put in the post office imediately that to Mr. Nicholas Mr. Randolph thought better to keep untill a direct opportunity offered, of sending it as the post does not pass near Warren. I have the paper you desired me to get, it is not handsome but their was no choice their being only three pieces in Richmond that I could hear of except complete hangings for a room which they would not break in upon, borders were not to be had at any price.

I saw Bob frequently while in Richmond he expressed great uneasiness at having quitted you in the manner he did and repeatedly declared that he would never have left you to live with any person but his wife. He appeared to be so much affected at having deserved your anger that I could not refuse my intercession when so warmly solicited towards obtaining your forgiveness. The poor creature seems so deeply impressed with a sense of his ingratitude as to be rendered quite unhappy by it but he could not prevail upon himself to give up his wife and child. We found every thing here in such a ruinous condition that it is impossible to say what stay we shall be forced to make here. The monstrous crop of wheat which was represented to be 3000. bushels has dwindled away to 800 most of the corn out still at the mercy of thieves hogs birds &c. and in short every thing in such disorder that Mr. Randolph has been obliged to discharge the overseer and take the management of the plantation in to his own hands. We were quite happy at your having made use of the waggon as we were in no hurry at all for the horses indeed we did not leave Rock castle in several days after their arrival and then loitered away much of our time on the road. If you had any idea my dear Papa of the pleasure it gives us both for you to make use of any thing of ours you would never think of appologizing for it. Give my love to Maria and my two little angels and believe me my Dearest Father with constant tenderness your affectionate child

M. Randolph


Mr. Randolph will write to you from Dover where the sale is to be he desired me to tell you that he has executed all your commissions.

